Pierpoint, J.
This action was brought to recover the value of a quantity of intoxicating liquor, claimed by the plaintiff, and which was taken by the defendants, by attachment, on a writ against a third person.
The main question in this case arises on the charge of the court, and their refusal to charge as requested by the defendants.
The defendants requested the court to charge the jury that to entitle the plaintiff to recover it must appear that the liquor was purchased and kept to be used for medicinal, chemical and mechanical purposes only, or with the intention of being sold to, or by, an authorized agent for these purposes.
The court declined to charge as requested, but did charge the jury, substantially, that if the liquors were purchased and kept, at the time the defendants took them, for sale in this State, contrary to the provisions of the statute, the plaintiff could not recover; but that if purchased and kept for some purpose consistent with the statute of this State, without any intent on the part of the plaintiff, or his agent, to sell them except to some duly authorized agent for medicinal, chemical or mechanical purposes, or to put them to any purpose prohibited by the statute, and the defendants took them as mere trespassers, the plaintiff was entitled to recover.
The defendants base their claim to the charge requested upon the last clause of the 21st section of the act of 1852, entitled “ an act to prevent traffic in intoxicating liquors for the purpose of drinking,” and insist that by the terms of that section, all recovery of, or for, liquors is prohibited, except such as are kept for medicinal, chemical and mechanical purposes, or for sale to, or by, an agent legally appointed according to the provisions of that act. That part of the section referred to and which is relied upon, is in these words: “no action of any kind shall be had or maintained in any court in this State, for the recovery or possession of intoxicating liquor, or the value thereof, except such as is *715sold or purchased in accordance with the provisions of this act.” In construing this language and ascertaining what the legislature .meant by it, it may be well to look at the object of the legislature in passing the act, in connection with the means they adopted to effect that object. That the object sought to be accomplished was the suppression of the use of intoxicating liquor as a beverage, all will agree. An examination of the act shows that the means, by which the legislature intended to accomplish the end, was a prohibition of the sale of the article for the purposes of drinking. The use of the article is not prohibited; the sale only is prohibited ; the penalties of the act are imposed upon the seller; all the restrictions, prohibitions and obstructions, that are created by the statute, are designed to operate upon the sale of liquor, and to prevent the traffic in it for the purpose of drinking. And among the means to prevent such sale, the section in question presents a very efficient one. We think the language used throughout the entire section, plainly indicates the object and intent of the legislature in enacting the clause now under consideration.
In the first part of the section it provides that, “ all payments or compensations for liquor sold in violation of law, etc.,” “shall be considered to have been received in violation of law, without consideration, and against law, etc.,” and then provides that no action shall be maintained to recover liquor, or its value, except such as is sold or purchased in accordance with the provisions of the act; thus indicating the clear and obvious intent to declare all sales of liquor in violation of this law void; and all payments made on’such sales to be without consideration; and to provide that no action should be maintained to enforce any right or interest in, or to, such liquor, or the value of it, based on any such contract or sale. The expression “ such as is sold or purchased,” clearly shows the idea that was in the minds of the framers of the law. It was to throw this additional restraint and restriction around the sale of the article, that no contract in relation to it made in violation of law, should be enforced in any court in this State.
This is clearly all that the language of the act imports, the exception of “ all such as are sold or purchased in accordance with the provisions of the act,” is the same as an exception of all *716sucli as are not sold or purchased in violation of the provisions of the act. That which is not a violation of the act is in accordance with it.
What rule is to be applied, as between a person who is the owner or keeper of liquor, with intent to sell it in violation of law, and a mere trespasser who takes the liquor from him, is a question that it is not necessary now to determine, as the county court gave the defendant the full benefit of all that he could claim on that ground.
It is also claimed by the defendant that the county court were wrong in charging the jury that if the liquor was purchased by the plaintiff in New York with the intent to sell it in New Hampshire, in violation of the law of that State, and was on its way to New Hampshire for the purpose of being so sold, that would not prevent the plaintiff’s recovery against a mere trespasser.
This charge, we think, was clearly correct. There is nothing in the laws of this State that prohibits the inhabitants of any of the other States from transporting intoxicating liquor across this State to an adjoining State, even though with the intent to sell it in violation ctf the laws of such adjoining State. It is no violation of the law here, and the courts of this State are not called upon to protect the inhabitants of New Hampshire against the violation of their laws. They have courts that will be found fully adequate to the discharge of that duty.
The case of Commonwealth v. Cone, 2 Mass. 132, relied on by the defendants, is not an analogous case. In that case, the respondent was charged with being possessed of ten forged bills of the Nantucket Bank, knowing the same to be forged, with intent to utter and pass the same as genuine, and to injure and defraud the bank. It appeared on trial that it was the intent of the respondent to pass the bills in Connecticut, and the court held that having the bills in his possession with the intent to pass them to defraud the bank, constituted the offence under their statute ; that it was entirely immaterial where he intended to pass them; the effect on the bank would be the same. He was found guilty of a violation of the statute of Massachusetts.
Here the jury have found that the plaintiff did not hold the liquor in violation of, or with any intent to violate any law of Vermont.
*717The objections taken to the deposition of Jennings, we think were not well founded. The certificate of the magistrate states that the deposition was taken at the request of the plaintiff, without naming him, but in the other part of the same certificate it is stated who the plaintiff was. This, we think, removes all doubt in regard to the matter, and the place where it was to be used is sufficiently apparent to make it admissible.
We find no error in the proceedings of the county court.
Judgment affirmed.